Case 2:17-cv-00047-CJC-ADS Document 39 Filed 02/18/21 Page 1 of 1 Page ID #:293




                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

 Case No.: 2:17-00047 CJC (ADS)                                 Date: February 18, 2021
 Title: Francisco Perez v. K. Holland


 Present: The Honorable Autumn D. Spaeth, United States Magistrate Judge


                Kristee Hopkins                               None Reported
                 Deputy Clerk                            Court Reporter / Recorder

     Attorney(s) Present for Petitioner(s):       Attorney(s) Present for Respondent(s):
                None Present                                   None Present

 Proceedings:          (IN CHAMBERS) ORDER DISMISSING CASE

        In accordance with Petitioner’s Notice of Dismissal Pursuant to Federal Rule of
 Civil Procedure 41(a) [Dkt. No. 38], filed February 16, 2021, this action is dismissed.

        IT IS SO ORDERED.




                                                                       Initials of Clerk kh




 CV-90 (03/15) - KIL                Civil Minutes – General                          Page 1 of 1
